Citation Nr: 0908162	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-21 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to lift 
the bar on eligibility for Department of Veterans Affairs 
(VA) benefits based on character of discharge.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel





INTRODUCTION

The appellant has ineligible active service from September 
1969 to October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


REMAND

In his substantive appeal, dated in June 2007, the appellant 
requested a hearing before a member of the Board at his local 
RO.  Thereafter, the appellant's requested hearing was 
scheduled for a date in March 2008.  Although the appellant 
failed to report for the scheduled hearing before the Board 
in March 2008, the Board has subsequently determined that the 
appellant had shown good cause for failing to appear for the 
scheduled hearing, and that a new hearing should be scheduled 
in this matter.  Consequently, the Board finds that it has no 
alternative but to remand this case so that appellant can be 
provided with his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Arrangements should be made in order to 
provide the appellant with a hearing 
before a member of the Board at the RO 
located in St. Petersburg, Florida.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



